Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 14, 16, 18-24, 26-27, 35, 40 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Chornenky (U.S. Patent Application Publication No. 204/0115950) in view of Young (U.S. Patent No. 8,941,393) and Broussard (U.S. Patent Application Publication No. 2006/0017577). 
For claim 1, Chornenky discloses a device for detecting an insect (as discussed in the abstract) comprising: an insect harbourage (as shown in Fig. 25: 350) having a first and second side wall (Fig. 25: 353, 356), at least part of the first side wall being spaced apart from at least part of the second side wall so as to define an insect (2) receiving zone therebetween (as shown in Fig. 25); a first electrically conductable portion (electrode 12’ as discussed in [0124]) located on, or adjacent to the first side wall; a second electrically conductable portion (electrodes in or on the second side wall 356 as discussed in [0124]) located on or adjacent to the second side wall, the first and second electrically conductable portions forming at least part of an electrical component 
Chornenky fails to show a predetermined first capacitance value and a second capacitance value differing to the first capacitance value, wherein the predetermined capacitance value is dependent on the value of an atmospheric parameter.  However, Young teaches a device for detecting a conductive object (as discussed in the abstract) comprising: an electrical component (Fig. 1 and Col. 3, line 47: array of capacitive sense elements 160) wherein the electrical component is configurable between a first operative state in which the zone is void of any insects causing the electrical component to have a predetermined first capacitance value (as discussed in Col. 2, line 67-Col. 3, line 2: “baseline capacitance value”) and a second operative state in which the zone is in receipt of an insect causing the component to have a second capacitance value (Col. 2, lines 61-67: “measured capacitance value”) differing to the first capacitance value, wherein the predetermined first capacitance value is dependent on the value of an atmospheric parameter (as discussed in Col. 4, lines 38-48: environmental factors). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chornenky to include the predetermined first capacitance value, the second capacitance value and the atmospheric parameter as taught by Young for the 
Chornenky fails to show the insect harbourage further comprising a corrugated structure sandwiched between the first and second walls. However, Broussard teaches a device for detecting an insect (as discussed in [0016]) comprising: an insect harbourage (as shown in Figs. 1-2: 100) having a first and second side wall (Fig. 2: layers 210), at least part of the first side wall being spaced apart from at least part of the second side wall so as to define an insect receiving zone therebetween (as shown in Fig. 2 and [0026] and [0028]); the insect harbourage further comprising a corrugated structure (Fig. 2: 220) sandwiched between the first and second walls (as discussed in [0028]); and a capacitance probe (as discussed in Fig. 2 and [0022]: 110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chornenky to include the corrugated structure sandwiched between the first and second walls as taught by Broussard for the advantage of trapping moisture to facilitate early detection of moisture by sensor. 
For claims 2-3, Chornenky as modified by Young and Broussard disclose the device according to claim 1, wherein the device further comprises an electrical circuit in which the electrical component is connected, wherein the circuit comprises an electrical power source (Chornenky as discussed in [0050]: electrical power source 104).
For claim 5, Chornenky as modified by Young and Broussard disclose the device according to claim 1, wherein the electrical component is a capacitor (Chornenky as discussed in [0067]: “power supply capacitors” and [0077-0078]: voltage multiplier 112 of the power source 104 “may be constructed using common capacitors”).

For claim 14, Chornenky as modified by Young and Broussard disclose the device according to claim 1, wherein the atmospheric parameter is temperature and/or humidity (Young as discussed in Col. 4, lines 38-48).
For claim 16, Chornenky as modified by Young and Broussard disclose the device according to claim 1, wherein the first and second conductable portions (Chornenky Fig. 25: 12’, 14’) are external to the first and second wall respectively, however, the references fail to show wherein the first and second conductable portions comprise a conductive coating applied to at least a portion of the surface of the first side wall and the second side wall of the harbourage. However, it would have been an obvious substitution of functional equivalent to substitute the electrodes (12’, 14’ of Chornenky) with a conductive coating for the advantage of reducing manufacturing costs as an alternative for the conducting portions on the first side wall and the second side wall of the harbourage, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

For claim 19, Chornenky as modified by Young and Broussard disclose the device according to claim 18, wherein an electrically insulating layer (Chornenky Fig. 25: 358) is applied to at least a portion of the first and second conductable portions (Chornenky as discussed in [0124]: protective cover).
For claim 20, Chornenky as modified by Young and Broussard disclose the device according to claim 1, wherein in a first operative state the first electrically conductable portion is electrically isolated from the second conducting portion across the insect receiving zone (Chornenky  the air gap between the first and second conductable portions) to create an open circuit and in a second operative state, the first electrically conductable portion is electrically coupled to the second conducting portion across the insect receiving zone to create a closed circuit (Chornenky as discussed in [0050]).
For claim 21, Chornenky as modified by Young and Broussard disclose the device according to claim 20, wherein the first conductable portion is located on at least a portion of an internal surface of the first side wall of the harbourage and the second conductable portion is located on at least a portion of an internal surface of the second side wall of the harbourage (Chornenky as discussed in [0007]: “electrodes mounted on 
For claim 22, Chornenky as modified by Young and Broussard disclose the device according to claim 20, wherein in the first operative state (when the space between the first and second conducting ports are void of insects) the first conducting portion (Chornenky Fig. 25: electrode 12’) is spaced apart from the second conducting portion (Chornenky Fig. 25 shows electrodes in the second side wall 356) to provide electrical isolation across the zone.
For claim 23, Chornenky as modified by Young and Broussard disclose the device according to claim 20, wherein in the second operative state (Chornenky Fig. 25 when an insect is present in the space between the first and second conducting portions) an insect is located within the zone such that it makes contact with the first and second conductable portions to electrically couple the first electrically conductable portion to the second conductable portion across the zone (Chornenky as discussed in [0050]).
For claim 24, Chornenky as modified by Young and Broussard disclose the device according to claim 20, further comprising a monitoring means (Chornenky as discussed in [0012], [0064] and [0068]: the capacitance sensing arrangement 92) for determining a change in an electrical circuit parameter between the first operational state and the second operational state (Chornenky as discussed in [0064]: change in capacitance).
For claim 26, Chornenky as modified by Young and Broussard disclose the device according to claim 20, wherein the monitoring means (Chornenky as discussed 
For claim 27, Chornenky as modified by Young and Broussard disclose the device according to claim 20, further comprising an optical emitter (Chornenky as discussed in [0106]: light source 130) positioned in series or in parallel with the electric power source and an optical sensor (Chornenky as discussed in [0106]: sensor 94) for monitoring the change in optical emission from the optical emitter between the first operational state and the second operational state (Chornenky as discussed in [0106]: “light source 130 activated…only when motion sensed”).
For claim 35, Chornenky as modified by Young and Broussard disclose the device according to claim 1, further comprising an insect detection indicator (Chornenky as discussed in [0013]: “motion based sensing arrangement”) for generating a signal representative of the presence of an insect within the harbourage (Chornenky as discussed in [0106]: “light source 130 activated…only when motion sensed”).
For claim 40, Chornenky discloses a method of detecting an insect (as discussed in the abstract), the method comprising: providing an insect harbourage (as shown in Fig. 25: 350) having a first and second side wall (Fig. 25: 353, 356), the first side wall having a first electrically conductable portion (electrode 12’ as discussed in [0124]) positioned on or adjacent to the first side wall and the second side wall having a second electrically conductable portion (electrodes in or on the second side wall 356 as 
monitoring for a change in the operational state of the device from a first electrical state (as discussed in [0012] and [0050-0051]: the electrodes 12’, 14’ of Fig. 25 are part of an electrical component with a power source 104 and sensing arrangement 92 when the device is void of the presence of insects) to a second operative state (as discussed in [0064])
determining that at least one insect being positioned in the zone (as discussed in [0012] and [0064]: where the insect bridges the pair of electrodes 12,’ 14’ to receive a current and capacitance increases as detected by the capacitance sensing circuit). 
Chornenky fails to show a first electrical state having a predetermined first capacitance value and a second operative state having a second capacitance value differing to the first capacitance value, wherein the predetermined first capacitance value is dependent on the value of an atmospheric parameter.  However, Young teaches a method of detecting a conductive object (as discussed in the abstract) comprising: providing an electrical component (Fig. 1 and Col. 3, line 47: array of capacitive sense elements 160) wherein the electrical component is configurable between a first electrical state having a predetermined first capacitance value (as discussed in Col. 2, line 67-Col. 3, line 2: “baseline capacitance value”) and a second operative state having a second capacitance value (Col. 2, lines 61-67: “measured capacitance value”) differing to the first capacitance value, wherein the predetermined first capacitance value is dependent on the value of an atmospheric 
Chornenky fails to show the insect harbourage further comprising a corrugated structure sandwiched between the first and second walls. However, Broussard teaches a device for detecting an insect (as discussed in [0016]) comprising: an insect harbourage (as shown in Figs. 1-2: 100) having a first and second side wall (Fig. 2: layers 210), at least part of the first side wall being spaced apart from at least part of the second side wall so as to define an insect receiving zone therebetween (as shown in Fig. 2 and [0026] and [0028]); the insect harbourage further comprising a corrugated structure (Fig. 2: 220) sandwiched between the first and second walls (as discussed in [0028]); and a capacitance probe (as discussed in Fig. 2 and [0022]: 110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chornenky to include the corrugated structure sandwiched between the first and second walls as taught by Broussard for the advantage of trapping moisture to facilitate early detection of moisture by sensor. 
For claim 45, Chornenky as modified by Young  and Broussard disclose the method according to claim 40, wherein in the first operational state the first and second conducting portions are plates of a capacitor (Chornenky as shown in Fig. 25: 12’ and .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chornenky (U.S. Patent Application Publication No. 204/0115950) in view of Young (U.S. Patent No. 8,941,393) and Broussard (U.S. Patent Application Publication No. 2006/0017577), as applied to claims 1-3, 5, 9, 14, 16, 18-24, 26-27, 35, 40 and 45 above, and further in view of Lang et al. (U.S. Patent Application Publication No. 2009/0223115, as cited by Applicant).
For claim 17, Chornenky as modified by Young and Broussard disclose the invention substantially as claimed, but fail to specifically the first and second conductable portions comprise copper tape located on the first and second wall respectively. However, Lang et al. teaches device for detecting an insect (as discussed in [0083]) comprising: an insect harbourage (as shown in Fig. 17A: 800) having conducting portion (electrode 801), wherein the conducting portion comprises copper tape (as discussed in [0087]: copper foil). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chornenky, Young and Broussard to include the copper tape as taught by Lang et al. for the advantages of reducing manufacturing costs and efficiently conducting current through the device.
Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. 
 	Applicant argues “Furthermore, for the avoidance of doubt, the applicant disagrees with the Examiner's objection that it would be obvious to modify Chomenky ‘950, in view of Young ‘393, to have the predetermined first capacitance value, second capacitance value and atmospheric parameter of claim 1 (or claim 40). In this respect, Young ‘393 is directed to a touch-sensing device, such as a touchscreen, that comprises an array of capacitive sense elements (160). This is an entirely different technical field to that of an insect detector and so the skilled person would not consider Young ‘393. Furthermore, even if he did, it would not be obvious how to modify an array of capacitive sense elements (160) used in a touch-sensing device, such as a touchscreen, where the capacitive sense elements (160) are arranged side-by-side, for use with first and second side walls that define an insect receiving zone therebetween, as required by claim 1.”
In this case, the reference to Chomenky discloses in [0014], the device employs electrical electrodes connected to high voltage and a resistance based sensing arrangement to discern between insects, humans, pets and animals. The reference to Young discloses in Col. 5, lines 12-17, in the same field of endeavor of measuring capacitance between electrodes, detecting the presence of a conductive object or an environmental factor. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643